O’CONNELL, J.
This is an action brought by the Department of Employment Commissioner to recover taxes assessed against defendant Bose City Dodge, Inc., for unemployment insurance. A default judgment was entered against Bose City Dodge, Inc. Defendants Stupek and Eheler moved for an involuntary nonsuit which was granted and plaintiff appeals. Bose City Dodge, Inc. has not appealed.
Plaintiff’s complaint alleges “The defendants Baymond Stupek and David J. Eheler have so manipulated and dominated said corporation as to render said corporation their alter ego for the purpose of defeating the claims of the plaintiff herein.”
The only question on appeal is whether there was sufficient evidence supporting the foregoing allegation to present an issue of fact for the jury.
We agree with the trial court that there was insufficient evidence to permit the case to go to the jury.
Judgment affirmed.